Case: 12-30607     Document: 00512134122      Page: 1    Date Filed: 02/04/2013




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                      FILED
                                                                   February 4, 2013
                                  No. 12-30607
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

In Re: In the Matter of the Complaint of Blessey Enterprises, Incorporated,
Owner of the M/V Charles Clark, and Blessey Marine Services, Incorporated,
Owner of the M/V Charles Clark, for Exoneration from or Limitation of
Liability

BLESSEY ENTERPRISES, INCORPORATED, et al

                                              Petitioner
v.

WILLIE SIMMONS, et al

                                                          Claimants
-------------------------------------------------------------------------------------
In Re: In the Matter of the Complaint of M&P Barge Company, Incorporated,
Owner of the M/V Helen G. Calyx, for Exoneration from or Limitation of
Liability

M&P BARGE COMPANY, INCORPORATED,

                                              Petitioner-Appellee
v.

MIDSHIP MARINE, INCORPORATED,

                                              Claimant-Appellant


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:08-CV-235
     Case: 12-30607       Document: 00512134122          Page: 2     Date Filed: 02/04/2013



                                       No. 12-30607

Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Midship Marine, Incorporated appeals following the district court’s order
permitting voluntary dismissal of M&P Barge Company’s limitation action.1
Essentially for the reasons given by the district court, we AFFIRM.
       Pursuant to the Limited Liability Act (“Limitation Act”), a shipowner
facing potential liability from an accident at sea has the right to petition the
federal district court to limit its liability to the value of the vessel and the
pending freight. 46 U.S.C. §§ 30505, 30511; Odeco Oil & Gas Co., Drilling Div.
v. Bonnette, 74 F.3d 671, 674 (5th Cir. 1996). M&P Barge Co., as owner of the
HELEN CALYX, filed such a petition after its vessel collided with another
vessel, which resulted in personal injuries to the vessel’s passengers. Midship
Marine, which built the HELEN CALYX, filed an answer in the limitation action
and sought indemnification and contribution because it was also named as a
defendant in several suits brought by passengers. M&P Barge settled all of the
personal injury suits filed against it and then sought voluntary dismissal of the
limitation action. Midship Marine, which settled all but one of the suits filed
against it (the Dupont suit2), objected to the dismissal on the ground that the
federal court has exclusive jurisdiction to adjudicate its claim in the limitation
action. The district court granted dismissal of M&P Barge’s action but without




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
         Although the district court’s order also permitted voluntary dismissal of a limitation
action by Blessy Enterprises, Inc., Midship Marine has not contested that portion of the order.
       2
        The plaintiffs in the Dupont suit settled their claims against M&P Barge, agreed to
indemnify the shipowner from claims for indemnity or contribution, and reserved their right
to sue Midship Marine.

                                              2
    Case: 12-30607     Document: 00512134122       Page: 3   Date Filed: 02/04/2013



                                   No. 12-30607

prejudice to Midship Marine’s claims for indemnification and contribution.
Midship Marine now appeals.
      We review jurisdictional issues de novo. Physician Hosps. of Am. v.
Sebelius, 691 F.3d 649, 652 (5th Cir. 2012). Motions for voluntary dismissal in
federal court generally “should be freely granted unless the non-moving party
will suffer some plain legal prejudice.” Elbaor v. Tripath Imaging, Inc., 279 F.3d
314, 317 (5th Cir. 2002); see also FED. R. CIV. P. 41(a)(2). Midship Marine
contends that the district court’s dismissal of the limitation action was erroneous
because Midship Marine had already filed an answer and a claim for indemnity
and contribution, and the federal district court is the exclusive forum for
adjudicating claims brought by a limitation claimant.
      It is true that parties seeking indemnity or contribution from a shipowner
are considered claimants under the Limitation Act, and the federal court is the
usual forum where such claims are adjudicated absent unanimous consent from
all claimants. See Odeco, 74 F.3d at 675. But the purpose of the Limitation Act
is to protect the shipowner, who has an absolute right to limit his or her liability,
id. at 674, and to consolidate all actions against the owner into a single case
where all claims may be disposed of simultaneously. Karim v. Finch Shipping
Co., 265 F.3d 258, 264 (5th Cir. 2001). Here, all claims against the shipowner
arising from the accident and for which the owner would seek to limit its liability
have been settled.
      Midship Marine has a claim for indemnification and contribution because
of claims against it in the Dupont suit, but M&P Barge “is not ‘required’ to take
advantage of” the Limitation Act’s protection with respect to that claim. Karim,
265 F.3d at 265 n.10. As the district court found, M&P Barge has given up its
right to seek limitation of liability for any claim by Midship Marine. Midship
Marine’s citation to Karim is not to the contrary.



                                         3
     Case: 12-30607        Document: 00512134122         Page: 4     Date Filed: 02/04/2013



                                       No. 12-30607

       In that case, an injured seaman brought claims against his vessel, and the
vessel owner sought to limit its liability in a limitation action. Id. at 261. The
vessel owner later sought voluntary dismissal after the seaman’s separate state
suit was dismissed for lack of jurisdiction. Id. at 262. The district court denied
the motion. Id. We affirmed, but in that case the seaman had initiated claims
for his injuries in the limitation action, id. at 261, and the vessel owner sought
dismissal based on the district court’s alleged lack of in personam jurisdiction.
See id. at 268. We held that the vessel owner could not be permitted to simply
abandon the limitation action after having invoked the federal court’s
jurisdiction and the protections of the Limitation Act.3 See id. at 265, 268 &
n.13. Karim is inapposite. Here, M&P Barge, unlike the vessel owner in Karim,
initiated the limitation action because of personal injury claims that have now
all been resolved. Midship Marine’s claim against M&P Barge is a garden
variety claim for indemnity and contribution arising from the separate Dupont
suit against Midship Marine. As the district court held, whatever claims for
indemnity or contribution that Midship Marine may have against M&P Barge
may be asserted in that state court suit. Under the circumstances, we perceive
no error by the district court.
       AFFIRMED.


       3
           More specifically, the vessel owner’s actions that we found objectionable were as
follows:

       In sum, we are faced with a situation in which [the vessel owner] filed a
       limitation proceeding and placed the res in the hands of the court, let the
       proceeding pend for four years, made use of the concursus and monition,
       utilized the district court for its own interests by, for example, attempting to
       maintain a multi-claimant action by itself filing claims against other parties
       and opposing Karim’s access to other courts, and then after the vessel was sold
       (and the company defunct), filed a motion to dismiss the limitation action on the
       basis of personal jurisdiction and forum non conveniens.

Karim, 265 F.3d at 268 (footnote omitted).

                                              4